     Case 3:18-cv-00132-MMD-CLB Document 164 Filed 05/03/19 Page 1 of 2



 1   Terrance Walker, in propria persona
     212 Hillcrest Drive # 1
 2   Reno, NV 89509
     Tel: +1.775.971.8679
 3   Email: walkerbillion@gmail.com

 4                    IN THE UNITED STATES DISTRICT COURT FOR NEVADA
       ____________________________________________________________________________
 5   Terrance Walker                      : CIVIL CASE NO. 3:18-CV-0132-MMD(CBC)
              Plaintiff,                   :
 6                           vs.          : ERRATA TO EFC 163
     Intelli-heart Services Inc., et. Al. :
 7            Defendants.                  :
 8       _____________________________________________________________________________

 9   COMES NOW Plaintiff Terrance Walker filing an errata to EFC 163, pg 3, ll. 14-21 that states,

10               “To resolve the Germain’s claims of privilege, free speech, and other claims in regards
     to the communications it claims that it did not make concerning Walker NOT being
11   subcontractor, Walker needs discovery from the parties. Walker needs depositions (mainly from
     Daniel Germain), request for admissions, and interrogatories. Also, Walker’s discovery issues
12   need to be resolved (EFC 113, 150, 152, 162) which would shed light on whether or not Germain
     was, indeed, under privilege or if he (as Walker alleges) was not privileged because he (as a favor
13   to a fried/pal Danny Weisburg) lied to the VA about Walker’s subcontracting status in
14   furtherance of a tort (See e.g. EFC 150). As such, an extension of, at least, the time in which
     should be granted. LR IA 6-1(a).”
15
     However, EFC 163, pg 3, ll. 14-21, should state,
16
                 “To resolve Germain’s claims of privileged (private) communication and free
17
     Speech (of public concern) -- contradictory on their face --- , Walker needs discovery from the
18   parties. Walker needs depositions (mainly from Daniel Germain), request for admissions, and
19   interrogatories. Walker’s discovery issues on these communications need to be resolved (EFC
20   113, 150, 152, 162). Discovery would shed light on whether or not Germain was, indeed, under
21   privilege or if he (as Walker alleges) was not privileged because he (as a favor to a fried/pal

22   Danny Weisburg) lied to the VA about Walker’s subcontracting status in furtherance of a tort 1
     (See SAC para 121;. EFC 152, pg 15-182). An extension of past the time of when discovery
23
     issues are resolved, should be granted to Walker to respond. LR IA 6-1(a). F.Civ.R.P 6.
24

25
     1
       United States v. Zolin, 491 U.S. 554, 563, 109 S.Ct. 2619, 2626, 105 L.Ed.2d 469 (1989) ("It is
26   the purpose of the crime-fraud exception to the attorney-client privilege to assure that the seal of
27   secrecy between lawyer and client does not extend to communications made for the purpose
     of getting advice for the commission of a fraud or crime."; In re Grand Jury Proceedings, 604
28   F.2d at 802 “client used the lawyer's services to further a continuing or future crime or tort." Id.
     2
       Germain is listed in more than the 1 communication he claims to be (See EFC 152, pg 18)

                                                        1
     Case 3:18-cv-00132-MMD-CLB Document 164 Filed 05/03/19 Page 2 of 2



 1   Even Nevada law supports such a result. NRS 41.660 , states:
 2   4. Upon a showing by a party that information necessary to meet or oppose the burden pursuant
     to paragraph (b) of subsection 3 is in the possession of another party or a third party and is not
 3   reasonably available without discovery, the court shall allow limited discovery for the purpose of
     ascertaining such information.”
 4

 5           Respectfully submitted,
 6   By /s/ Terrance Walker                                          Dated: May 3, 2019
     Terrance Walker
 7
                                          CERTIFICATE OF SERVICE
 8   The undersigned certifies that the undersigned is over the age of 18 and that on May 3, 2019, that he
     personally served via the Court’s electronic filing system all parties to this case one copy of this filing to the
 9   parties at the email address listed below.

10   /s/ TERRANCE WALKER
     signed, /s/Terrance Walker
11   Copy to: Kristen and Will Geddes, Esq.
     THE GEDDES LAW FIRM, P.C.
12   8600 Technology Way, Suite 107
     Reno, Nevada 89521
13   Phone: (775) 853-9455
     Fax: (775) 853-6899
14   E-Mail: Will@TheGeddesLawFirm.com
     E-Mail: kristen@thegeddeslawfirm.com
15
     Hall Jaffe Clayton LLP
16   Steven T. Jaffe
     745 Peak Drive
17   Las Vegas NV 89128
18   Email: sjaffe@lawhjc.com,
     cwagner@lawhjc.com, lholding@lawhjc.com, mschwarz@lawhjc.com, msylva@lawhjc.com
19

20

21

22

23

24

25

26

27

28

                                                             2
